DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 07/08/2022, with respect to Claim Objections have been fully considered and are persuasive pursuant amendments to the claim.  The claim objection of claim 1 has been withdrawn.  However, the amendment is still objected to.  Please see below.    
Applicant’s arguments, see page 7, filed 07/08/2022, with respect to Claim Rejections under - 35 USC § 112 have been fully considered and are persuasive pursuant amendments to claim 8.  The - 35 USC § 112 rejection  of claim 8 has been withdrawn. 
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.  With respect to Applicant’s arguments regarding claim rejections under 35 USC § 103 on page 7-8, Applicant claims that Tseng does not disclose “the second channel extends transversely from a connection between the second channel and the interconnecting channel”.  However, the orientation of the interconnecting channel can be seen in Annotated Fig. 3, and the second channel 32 extends in a transverse manner from the interconnecting channel at a connection point between the two.  Therefore, the Tseng teaches the limitation “the second channel extends transversely from a connection between the second channel and the interconnecting channel”.
Claim Objections
Claim 1 is objected to because of the following informalities:  Grammatical error. Claim 1 recites “a unit volume of the first channel is same”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Akachi (US 5697428, previously cited) in view of Tseng (US 2015/0323261, previously cited).
In regards to claim 1, Akachi teaches a heat dissipation device (Fig. 1, plate type heat pipe 6), comprising:
A body (Fig. 1, plate type heat pipe 6) including a first metal sheet (Fig. 1, unit plate 1-1) and a second metal sheet coupled to the first metal sheet (Fig. 1, flat plate 3 is coupled to unit plate 1-1), wherein the first metal sheet at least partially defines:
a first channel including a first plurality of curves (Fig. 5, snaky tunnel 4 has a plurality of curves);
an interconnecting channel fluidly coupled to the first channel (Annotated Fig. 5, interconnected channel is connected to the snaky tunnel 4), wherein
	a unit volume of the first channel is same as a unit volume of the interconnecting channel (Annotated Fig. 5, col 3, line 65-68, the snaky tunnel 4 is looped, the interconnecting channel has the same unit volume as the snaky tunnel).

    PNG
    media_image1.png
    389
    563
    media_image1.png
    Greyscale

Annotated Figure 5
Akachi is silent on a second channel including a second plurality of curves; an interconnecting channel fluidly coupled to the first channel and the second channel wherein the second channel extends transversely from a connection between the second channel and the interconnecting channel, the first channel and the interconnecting channel at least partially surround the second channel, the unit volumes of the first channel and the interconnecting channel are different from a unit volume of the second channel.
However, Tseng teaches a second channel including a second plurality of curves (Fig. 3, metal pipe 32 has a plurality of curves); an interconnecting channel fluidly coupled to the first channel and the second channel (para [0027] is an embodiment of Fig. 1 but with different diameter metal pipes para [0025] connectors 14 and 18 allow the two metal pipes to be fluidly communicative) wherein the second channel extends transversely from a connection (Annotated Fig. 3, connection between second channel and an interconnecting channel)between the second channel and the interconnecting channel (Annotated Fig. 3, the second channel 32 extends from the interconnecting channel transversely), the first channel and the interconnecting channel at least partially surround the second channel (Annotated Fig. 3, metal pipe 31 and interconnecting channel for metal pipe 31 surround metal pipe 32), the unit volumes of the first channel and the interconnecting channel are different from a unit volume of the second channel (para [0027] metal pipes 31, 32 have two different diameters, the interconnecting channel of pipe 31 has the same diameter as pipe 31).

    PNG
    media_image2.png
    320
    472
    media_image2.png
    Greyscale
 
Annotated Figure 3
Therefore, in view of Tseng, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Akachi’s heat dissipating device with a second channel including a second plurality of curves; an interconnecting channel fluidly coupled to the first channel and the second channel  wherein the second channel extends transversely from a connection between the second channel and the interconnecting channel, the first channel and the interconnecting channel at least partially surround the second channel, the unit volumes of the first channel and the interconnecting channel are different from a unit volume of the second channel so that the heat dissipating device is capable of enhanced heat dissipation by creating a cross flow between the two metal pipes increasing the driving force (Tseng para [0010]).
Regarding claim 2, Akachi in view of Tseng teaches wherein the first channel and the second channel are disposed in a non-intersecting pattern on the first metal sheet (Fig. 3, the metal pipe 31 and 32 do not intersect).
Regarding claim 3, Akachi in view of Tseng teaches wherein the first channel is disposed adjacent longitudinally opposite outer edges of the body (Akachi Annotated Fig. 5, snaky tunnel 4 is disposed adjacent longitudinally opposite outer edges of the body) and the second channel is disposed at least partially surrounded by the first channel (Annotated Fig. 3, metal pipe 31 and interconnecting channel for metal pipe 31 surround metal pipe 32).
Regarding claim 4, Akachi in view of Tseng teaches wherein the interconnecting channel is fluidly coupled to the ends of the first channel and the second channel (para [0027] is an embodiment of Fig. 1 but with different diameter metal pipes para [0025] connectors 14 and 18 allow the two metal pipes to be fluidly communicative).
Regarding claim 5, Akachi in view of Tseng teaches wherein the first metal sheet and the second metal sheet are not bonded to each other at locations including the first channel, the second channel and the interconnecting channel (Akachi: col 3 lines 6-39, the unit plate 1-1 and the flat plate 3 are welded at the edges, Fig. 1 shows that the snaky channel 4 forms a cavity between unit plate 1-1 and flat plate 3).
Regarding claim 6, Akachi in view of Tseng teaches  wherein the first channel, the second channel and the interconnecting channel are defined as recesses in the first metal sheet, and the recesses forming the first channel and the interconnecting channel have the same first depth (Akachi Fig. 1, snaky tunnel 4 creates a recess in unit plate 1-1, col 3 line 6-39 snaky tunnel 4 has one diameter).
Regarding claim 7, Akachi in view of Tseng teaches wherein a recess forming the second channel has a second depth different from the first depth (Akachi Fig. 1, tunnels create recesses in the unit plate 1-1, Tseng para [0027] the pipes 31 and 32 have different diameters, with 32 having different diameter than 31 the depths of the recess would need to be different to accommodate the different diameters).
Regarding claim 8, Akachi in view of Tseng teaches wherein a width of the recess, respectively,  of each of the first channel, the second channel and the interconnecting channel are consistent throughout (col 3 line 6-38, snaky tunnel 4 has an inner diameter smaller than 3mm not multiple diameters, Tseng para [0027] there are two pipes each with their own diameter, not each with multiple diameters).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TAVIA SULLENS/Primary Examiner, Art Unit 3763